Calhoon, J.,
delivered the opinion of the court:
Sims did not sell the land in section 24, to which he had a bond for title by assignment from Isbell & Deaton. ,IIe simply assigned this bond to Macrae and others, appellants, who thus became invested with only an,equitable right, on the payment of the balance of the purchase price, to demand title from the Jamisons, who held the legal title. The statutes .requiring registration of deeds, etc., for the protection of innocent purchasers and creditors do not apply in such case. Such laws must be strictly construed in favor of the holders of equities. They refer to legal titles, and not to such equities as are presented here. Bonds for title are recordable, and may be recorded, and, if not, the purchaser of the lands from, or judgment creditors of, the owner of the lands, without notice of the unrecorded bond, would acquire by the purchase, or execu*322tion sale, a title superior to it. But no statute requires tbe record of an assignment of such an .instrument. As between the assignee of the assignee of tbe original bolder of such bond, and tbe attaching creditor of bis assignor, tbe levy on tbe lands cannot prevail. Both having mere equities, tbe remote assignee, being prior in time, is prior in right. Tbe bond for title from the Jamisons to Isbell & Deaton was recorded, and this was enough to.defeat purchasers from, and creditors of, tbe Jami-sons, because of tbe record notice of tbe outstanding bond. Now, that record being there is enough to put any one desiring to buy or levy on tbe land on inquiry as to tbe ownership of that assignable bond. In tbe case at bar Sims was tbe assignee of tbe bond from Isbell & Deaton, and Sims assigned and delivered it to Macrae and others, appellants, for value. Goodbar and others, appellees, attached Sims, and levied their attachment on .the land, which ripened into a judgment against Sims, who never was owner of, tbe land, and set up their attachment lien as superior to tbe equity of appellants. This will not do. Note tbe difference between sections 2459, 2454 and 2457 of the code. Martin v. Nash, 31 Miss., 324; Oldham v. Ledbetter, 1 How. 43, 26 Am. Dec., 690; Huntington v. Allen, 44 Miss., 654; Byars' Garnishees v. Griffin, 31 Miss., 603; Wailes v. Cooper, 24 Miss., 208; Mississippi Val. Co. v. Chicago, Etc., R. R. Co., 58 Miss., 846. Where the legislature designs that assignments be recorded, it distinctly says so, as in code, § 2461, as to trust deeds, mortgages and record liens. As to tbe lands in section 13, we decline to disturb tbe conclusion of the chancellor on the facts.

Affirmed on appeal and cross-appeal.